Affirmed and Memorandum Opinion filed July 16, 2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00916-CR
                              NO. 14-18-00917-CR

                         OSCAR MIRELES, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 187th District Court
                            Bexar County, Texas
             Trial Court Cause Nos. 2016CR3845 & 2016CR6142

                         MEMORANDUM OPINION

      Appellant appeals his convictions for aggravated assault and possession of a
controlled substance. Appellant’s appointed counsel filed briefs in which he
concludes the appeals are wholly frivolous and without merit. The briefs meet the
requirement of Anders v. California, 386 U.S. 738 (1967), presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to be
advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).
      Copies of counsel’s briefs were delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to him. On April 12, 2019 and April 18, 2019, appellant filed
pro se responses to counsel’s briefs.

      We have carefully reviewed the record, counsel’s briefs, and appellant’s
responses, and agree the appeals are wholly frivolous and without merit. Further, we
find no reversible error in the record. A discussion of the briefs would add nothing
to the jurisprudence of the state. We are not to address the merits of each claim raised
in an Anders brief or a pro se response when we have determined there are no
arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.
Crim. App. 2005).

      Accordingly, the judgments of the trial court are affirmed.



                                        PER CURIAM

Panel consists of Justices Wise, Jewell, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2